      Case 4:14-cv-04480-YGR Document 324 Filed 12/03/19 Page 1 of 3


 1   JOSEPH H. HUNT
      Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14    Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                                 Case No. 14-cv-4480-YGR

20                  Plaintiff,                       JOINT STIPULATED REQUEST TO
      v.                                             EXCEED PAGE LIMITATIONS FOR
21                                                   BRIEFING IN SUPPORT OF THE
                                                     PARTIES’CROSS-MOTIONS FOR
      WILLIAM P. BARR, Attorney General of the       SUMMARY JUDGMENT
22
      United States, et al.
23
                    Defendants.                      Hon. Yvonne Gonzalez Rogers
24

25

26

27

28

                                       JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                       Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 324 Filed 12/03/19 Page 2 of 3


 1          Pursuant to Local Rule 7-11, Twitter, Inc. and Defendants William P. Barr, the United
 2   States Department of Justice, Christopher Wray, and the Federal Bureau of Investigation
 3   (collectively, “Defendants”), by and through their respective counsel of record, stipulate as
 4   follows.
 5          WHEREAS:
 6          1.      On November 22, 2019, Defendants filed a 25-page brief, which combined their
 7   reply in support of their renewed motion for summary judgment and their opposition to Twitter’s
 8   cross-motion for summary judgment. Dkt. No. 321. In submitting this brief, Defendants relied
 9   on Local Rule 7-3, which provides 25 pages for an opposition brief.
10          2.      On November 27, 2019, Twitter notified Defendants that, under Rule 9(e) of the
11   Court’s Standing Order, the default page limit for a reply in support of a party’s motion for
12   summary judgment, even where that reply also opposes a cross-motion, is fifteen (15) pages.
13   Defendants regret that they were previously unaware of this limitation, and respectfully request
14   that the Court extend the page limitation for their submission to 25 pages, nunc pro tunc.
15          3.      Also on November 29, 2019, the Government agreed to stipulate to Twitter’s
16   request that it likewise receive an additional ten (10) pages for its reply in support of its cross-
17   motion for summary judgment and in opposition to Defendants’ renewed motion for summary
18   judgment, for a total of twenty-five (25) pages for the reply brief. With these additional pages,
19   Twitter, like Defendants, will have a combined 50 available pages for all briefing related to
20   Defendants’ motion for summary judgment and Twitter’s cross-motion for summary judgment.
21          4.      Twitter’s request is warranted in order to give both sides an equal number of
22   pages in which to support their respective cross-motions. It is also justified by the complexity of
23   this case and the constitutional issues at stake.
24          5.      A proposed order on the parties’ joint stipulation is attached hereto.
25   NOW, THEREFORE, THE PARTIES JOINTLY STIPULATE AS FOLLOWS:
26          The page limit for Defendants’ combined opposition to Twitter’s cross-motion and reply
27   in support of their renewed motion for summary judgment shall be increased by ten (10) pages,
28                                                       2

                                           JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                           Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 324 Filed 12/03/19 Page 3 of 3


 1   nunc pro tunc. The page limit for Twitter’s reply in support of its cross-motion for summary
 2   judgment shall likewise be increased by ten (10) pages.
 3

 4   Agreed to and submitted by:
      Dated: December 3, 2019                      MAYER BROWN LLP
 5
                                                   /s/ Lee H. Rubin
 6                                                 MAYER BROWN LLP
                                                   LEE H. RUBIN (SBN 141331)
 7                                                 lrubin@mayerbrown.com
                                                   SAMANTHA BOOTH (SBN 298852)
 8                                                 sbooth@mayerbrown.com
                                                   Two Palo Alto Square, Suite 300
 9                                                 3000 El Camino Real
                                                   Palo Alto, CA 94306-2112
10                                                 Telephone:     (650) 331-2000
                                                   Facsimile:     (650) 331-2060
11
                                                   ATTORNEYS FOR PLAINTIFF
12                                                 TWITTER, INC.
13
              Pursuant to General Order No. 45, I, Lee H. Rubin, attest that I obtained concurrence in
14   the filing of this document from the following signatories.
15   Dated: December 3, 2019                      JOSEPH H. HUNT
                                                    Assistant Attorney General
16                                                DAVID L. ANDERSON
                                                    United States Attorney
17                                                ANTHONY J. COPPOLINO
                                                    Deputy Branch Director
18                                                JULIA A. HEIMAN (Bar No. 241415)
                                                    Senior Counsel
19                                                CHRISTOPHER HEALY
                                                    Trial Attorney
20

21
                                                     /s/ Julia A. Heiman_______
22                                                JULIA A. HEIMAN, Bar No. 241415
                                                  U.S. Department of Justice
23                                                Civil Division, Federal Programs Branch
                                                  P.O. Box 883
24
                                                  Washington, D.C. 20044
25                                                Julia.Heiman@usdoj.gov

26                                                Attorneys for Defendants
27

28                                                    3

                                         JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                         Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 324-1 Filed 12/03/19 Page 1 of 2


 1   JOSEPH H. HUNT
      Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14    Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                               Case No. 14-cv-4480-YGR

20                  Plaintiff,                     [PROPOSED] ORDER RE JOINT
      v.                                           STIPULATED REQUEST TO EXCEED
21                                                 PAGE LIMITATIONS FOR BRIEFING
                                                   IN SUPPORT OF THE PARTIES’
      WILLIAM P. BARR, Attorney General of the     CROSS-MOTIONS FOR SUMMARY
22
      United States, et al.                        JUDGMENT
23
                    Defendants.
24                                                 Hon. Yvonne Gonzalez Rogers

25

26

27

28

                 [PROPOSED] ORDER RE JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                     Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 324-1 Filed 12/03/19 Page 2 of 2


 1           Pursuant to the joint stipulation of the parties and good cause having been shown, the
 2   parties’ stipulated request that both parties be given a total of fifty (50) available pages for all
 3   briefing related to their cross-motions for summary judgment is hereby GRANTED.
 4   Accordingly:
 5       1. The page limit for Defendants’ combined opposition to Twitter’s cross-motion and reply
 6           in support of their renewed motion for summary judgment shall be increased by ten (10)
 7           pages, nunc pro tunc.
 8       2. The page limit for Twitter’s reply in support of its cross-motion for summary judgment
 9           shall likewise be increased by ten (10) pages.
10           IT IS SO ORDERED.
11
      Dated: December ____, 2019
12                                                   The Hon. Yvonne Gonzalez Rogers
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      2

                  [PROPOSED] ORDER RE JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                      Case No. 14-cv-4480-YGR
